Citation Nr: 9903810	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-50 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to July 1977.  
The record also indicates that the veteran had 20 years of 
active service prior to 1973.

This appeal arises from an August 1996 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to an increased (compensable) 
evaluation for bilateral hearing loss.  The veteran appealed.  
On appellate review in February 1998, the Board of Veterans' 
Appeals (Board) remanded the claim for additional 
development.  Because the issue remains in a denied status, 
it has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The evidence reflects average puretone threshold levels 
of 66 in the right ear and 63 in the left ear, with speech 
recognition of 84 percent in the right ear and 88 percent in 
the left ear.  Findings establish level III hearing, 
bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic 
Code 6100, 4.87, Diagnostic Code 6211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that all relevant facts have been developed.  The 
Board concludes that, as required by the applicable statute, 
the duty to assist has been fulfilled.  Id.

In an August 1977 rating decision, service connection for 
bilateral high frequency hearing loss was granted and rated 
at zero percent, effective from August 1, 1977.  At that 
time, the veteran's service medical records were considered.

Thereafter, the record shows that the veteran continued to 
receive treatment.  The record contains an April 1979 VA 
audiological report, VA outpatient treatment reports from May 
to June 1996, which shows that the veteran continued to 
complain of hearing noise in the right ear and stated that 
the right ear felt "plugged up" with the aid on.  

On VA examination in July 1996, puretone threshold levels at 
frequencies of 1000, 2000, 3000, and 4000 were 15, 55, 95 and 
95, respectively, for the right ear and 15, 65, 75, and 80, 
respectively, for the left ear.  Pure tone averages were 65 
for the right ear and 59 for the left.  Maryland CNC speech 
recognition scores were 100 percent for the right ear and 94 
percent for the left.  The summary of test results was 
moderate to severe sensorineural hearing loss, bilaterally.  
The tympanic membrane compliance was within normal limits, 
bilaterally and acoustic reflexes were normal bilaterally.  

The record also contains reports from the Central Florida 
Hearing Center dated from September to November 1996, which 
show continued treatment for bilateral hearing loss; VA 
outpatient treatment reports extending from November 1996 to 
March 1997, which document complaints of difficulty with 
wearing the hearing aids to include hearing a "hissing 
sound" from aids; and reports from the Tuscawilla Family 
Practice Group dated from June 1993 to May 1998, which show 
continued treatment for hearing loss.

On VA examination in August 1998, the veteran gave a history 
of exposure to gunfire noise while in service and complained 
of experiencing difficulty in groups, meetings, and in 
restaurants.  Puretone threshold levels at frequencies of 
1000, 2000, 3000, and 4000 at 15, 60, 95 and 95, 
respectively, for the right ear and 15, 65, 80, and 90, 
respectively, for the left ear.  Pure tone averages were 66 
for the right ear and 63 for the left.  Maryland CNC speech 
recognition scores were 84 percent for the right ear and 88 
percent for the left.  The diagnostic/clinical test results 
revealed moderately severe to profound sensorineural hearing 
loss of the right ear and mild to profound sensorineural 
hearing loss of the left ear.  Tympanic membrane compliance 
was within normal limits, bilaterally and acoustic reflexes 
were obtained at 500 and 1000, bilaterally.  Reflex decay was 
negative bilaterally.  The diagnoses were moderately severe 
sensorineural hearing loss, bilaterally.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

With regard to the veteran's claim of increased compensation 
for hearing loss, it is noted that evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average threshold level as measured by pure tone and 
audiometry tests.  38 C.F.R. § 4.85, Table VI, and Diagnostic 
Code 6100.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes auditory 
acuity levels from I to XI.  Id.  As described by the United 
States Court of Veteran's Appeals (Court), the assignment of 
disability ratings in hearing cases is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Clinical data establish that the veteran's hearing loss does 
not warrant a compensable evaluation.  The Board points out 
that hearing loss is noncompensable where the pure tone 
threshold average in one ear is 66 decibels, with speech 
recognition ability of 84 percent correct, (level III), and 
in the other ear, the pure tone threshold average is 63 
decibels, with speech recognition ability of 88 percent 
correct, (level III).  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Recent audiological testing revealed level III hearing 
in one ear and level III hearing in the other ear.  A 
noncompensable evaluation for the veteran's hearing loss is 
therefore appropriate.  At a minimum, a compensable 
evaluation requires level III hearing in the better ear and 
level IV hearing in the poorer ear.  38 C.F.R. § 4.85, 
Diagnostic Code 6101 (1998).  As the veteran's hearing loss 
is not at the levels for a higher rating, his claim must be 
denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85, 
Diagnostic Code 6100. 

In this case, the Board also recognizes the veteran's 
contentions that his hearing impairment interferes with his 
employment, as he works in an arena where there are many 
people talking with ongoing radio communications, ringing 
telephones, and audio and video mediums.  However, it is 
noted that the various percentage ratings (including a 
noncompensable evaluation) provided for defective hearing 
encompass a range of hearing loss.  Thus, even though the 
veteran's hearing may have decreased, it still is within the 
range that does not warrant an increased (compensable) rating 
in excess of zero percent under the pertinent criteria.  See 
Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Therefore, based on the applicable schedular 
criteria, the Board must conclude that the current evaluation 
is appropriate.  See generally 38 U.S.C.A. § 7104(c) (West 
1991).

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In spite of the veteran's assertions, the 
evidence of record does not show that the veteran's hearing 
loss presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of a 
compensable evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  
The record is devoid of any evidence of an exceptional 
disability picture, such as that manifested by frequent 
hospitalization and marked interference with employment.  An 
increased rating on an extraschedular basis, therefore, is 
not warranted.  In accordance with applicable schedular 
criteria, therefore, the Board concludes that the 
noncompensable evaluation in effect for the veteran's hearing 
loss is appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.85, Tables VI, VII.


ORDER

Entitlement to an increased (compensable) evaluation for 
hearing loss is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -


